                        1       1. Viloria, Oliphant, Oster & Aman L.L.P. ("VOOA''), appeared as counsel on June 13,

                        2 2018, in case number 3:17-00175-MMD-WGC.
                        3       2. There have arisen irreconcilable differences between Defendant Ray Warren Exley ("Dr.
                        4 Exley") and VOOA and the parties mutually desire that VOOA no longer act as counsel in the
                        5
                             above-referenced matter.
                        6
                                3. Accordingly, the parties stipulate and agree that VOOA shall withdraw as Dr. Exley's
                        7
                             counsel in this case.
                        8

         !�
                                                                                           r'"fa
                    �
                                                                             DATED thist.             of September, 2019.

         to
                    j
                                                                            VILORIA, O4lPHANT,
                                                                                                                   4{
         N�
              CX)
                        10
  3: � c§                                                                    OS ER & AMA�/t.lL.P.
                                                                                  �
  .:s
oZ< M�              g   11
                                                                                               t _....._.......,.�"-!_·..,_....._
i �; °'
       Z
                                                                            By:b-;_' _____··.....
     �        it
              0
                    I   12                                                  Nathan J. Aman···
0 ::, CXl I
                    !                                                       Nevada Bar No. 8354
O<   �

�QNN
     U- '°
                        13
                    �
                                                                            Stephanie K. Funk, Esq.
         8.£            14                                                  Nevada Bar No. 12898
         .. d
                                                                            Attorneys for Ray Warren Exley
                    �
         Q)     •

         � 0..
         0              15
                        16
                        17
<���
-   <( Ck: ..J
Ck: :I: w
0 a..1- <(
                    z 18
>oO< 19
..J-V)�
                              DATED this �.&lay of September, 2019.
                        20
                        21    By:
                              RAYW
                        22    2120 Carey v nue, Suite 310
                              Cheyenne, WY 82001
                        23    Defendant/Counter-Plaintiff
                        24
                        25
                        26
                             IT IS SO ORDERED.            DATED:  ·-------------
                                                                     October 1, 2019

                        27
                        28                                        UNITED STATES MAGISTRATE JUDGE

                                                                          -2-
